[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
RE: MOTION TO DISMISS (#110)
Motion to Dismiss (#110 of defendant, Town of Fairfield) is denied. See Brunswick v. Inland Wetlands Commission, 222 Conn. 541,551-555, which discusses reasons why attorneys may sign writs. The court affirmed that an alleged defect in the citation affects only the trial court's personal jurisdiction rather than its subject matter jurisdiction. The court, however, then traced the three bases for the court's decision in Doolittle, and disposed of them, concluding that ". . . adherence to the rule that an attorney may not sign a writ in a case in which he is a party plaintiff no longer serves any purpose." (at 554).
LEHENY, J.